DETAILED CORRESPONDENCE
This Office action is in response to the application filed 03/31/2015, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2019, 5/28/2020, and 02/01/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within
one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Independent claim 14 is directed to a method. Therefore, it can be seen that it falls within one of the four statutory categories of invention. However, the claim clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
(a)    Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 14 is directed towards the steps of: detecting, identifying,  determining, and causing.    
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•    an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•    an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
•    an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•    an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•    an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•    an additional element merely recites the words “outputting” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
•    an additional element adds insignificant extra-solution activity to the judicial exception; and
•    an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 14-18 are implemented on a computing system, i.e. merely use the controller as a tool to perform the method, and there are no further limitations or structural elements, that go beyond the controller, it can clearly be seen that the step abstract idea of detecting, identifying, determining, 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•    adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
•    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of one or more computers to implement a mental process, such as the claimed causing the AV to enter the second lane of the roadway despite the AV lacking visibility as to the portion of the second lane of the roadway, is a well-understood, routine and conventional activity.
Thus, since claim 14 is: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghafarianzadeh et al., US 2019/0250626. 

Claim 1.  An autonomous vehicle (AV) comprising:
a computing system (“vehicle system”—[0060]-[0065]);
a mechanical system that is operably coupled to the computing system ([0069]—“The example vehicle system 402 may include a perception engine 426…and a planner 430.” [0014]—In which “[t]he planner may be configured to generate a trajectory for controlling motion of the autonomous vehicle from data received from other components of the autonomous vehicle such as, for example, the perception engine, sensor(s)....” [0077]—“Upon selecting a trajectory, the planner 430 may transmit the trajectory to the ; and
a sensor that is configured to output a sensor signal, wherein the computing system is configured to receive the sensor signal, and further wherein the computing system is programmed to perform acts comprising (item 412):
detecting, based upon the sensor signal, that an object is impeding progress of the AV in a lane of a roadway being travelled over by the AV, wherein the AV is travelling in a first direction in the lane of the roadway (see at least FIG. 2 below); 
identifying a path around the object, wherein the path around the object is over a portion of a second lane of the roadway, and further, wherein traffic flows in a second direction that is opposite the first direction in the second lane of the roadway ([0090], [0014]);
identifying an occluded region, wherein the occluded region is a spatial region where the AV lacks visibility, wherein the occluded region includes the portion of the second lane of the roadway (FIG. 3C-3D); and 
responsive to identifying the occluded region, controlling the mechanical system of the AV to cause the AV to navigate into the second lane of the roadway despite the AV lacking visibility in the occluded region ([0034], [0053], [0069] FIG. 6).

    PNG
    media_image1.png
    858
    575
    media_image1.png
    Greyscale


Claim 2. The AV of claim 1, wherein the object is a vehicle that is stopped in the lane of the roadway ([0012], [0016]—“double-parked vehicle”).

Claim 3. The AV of claim 1, wherein the vehicle is a double-parked vehicle ([0012], [0016]—“double-parked vehicle”).

Claim 4. The AV of claim 1, the acts further comprising:
hypothesizing that a road user exists in the occluded region, wherein the mechanical system of the AV is controlled to cause the AV to navigate into the second lane of the roadway based upon the road user hypothesized as being in the occluded region ([0025], [0034], [0055]-[0056]).

Claim 5. The AV of claim 4, wherein hypothesizing that the road user exists in the
occluded region further comprises:
computing a position in the occluded region ,where the AV is estimated to be visible to the road user, wherein the mechanical system is controlled to cause the AV to navigate into the second lane of the roadway based upon the computed position of
the road user ([0014]—“…autonomous vehicle may be instructed to navigate around such a double-parked vehicle”).

Claim 6. The AV of claim 5, wherein hypothesizing that the road user exists in the occluded region further comprises: 
hypothesizing that the road user is travelling in the second lane of the roadway in the second direction, wherein the mechanical system is controlled to cause the AV to navigate into the second lane of the roadway based upon the road user being hypothesized as travelling in the second direction ([0018]-[0019], [0031], FIG. 2).

Claim 7. The AV of claim 6, wherein hypothesizing that the road user exists in the
occluded region further comprises:
assigning a velocity to the road user when the road user is at the computed position, wherein the velocity is assigned based upon at least one of a speed limit of the roadway or geometry of the roadway, and further wherein the mechanical system is controlled to cause the AV to navigate into the second lane of the roadway based upon the velocity assigned to the road user, when the road user is at the computed position ([0046]-[0048], [0069]).

Claim 8. The AV of claim 7, wherein hypothesizing that the road user exists in the occluded region further comprises:
assigning a reaction time to the road user, wherein the reaction time is an amount of time from when the AV is estimated to be visible to the road user and when the road user is expected to react to the AV, and further wherein the mechanical system is controlled to cause the AV to navigate into the second lane of the roadway based upon the reaction time assigned to the road object ([0046]-[0048], [0069]).

The AV of claim 8, wherein hypothesizing that the road user exists in the occluded region further comprises:
assigning a deceleration to the road user, wherein the mechanical system is controlled to cause the AV to navigate into the second lane of the roadway based upon the deceleration assigned to the road user ([0046]-[0048], [0069]).

Claim 10. The AV of claim 9, wherein hypothesizing that the road user exists in the occluded region further comprises computing a position in the second lane where the road user is expected to come to a stop upon observing the AV, wherein the position in the second lane is computed based upon:
the position in the occluded region where the AV is estimated to be visible to
the road user (FIG. 2);
the velocity assigned to the road user ([0020]-[0022]);
the reaction time assigned to the road user ([0020]); and
the deceleration assigned to the road user, and further wherein the mechanical system is controlled to cause the AV to navigate into the second lane of the roadway based upon the computed position in the second lane where the road user is expected to come to a stop upon observing the AV ([0046]-[0048], [0069]).

Claim 11. The AV of claim 10, wherein the computing system computes the position in the second lane where the road user is expected to come to a stop upon observing the
AV using the following algorithm: 
                
                    
                        
                            s
                        
                        
                            i
                            n
                            t
                            e
                            r
                            a
                            c
                            t
                        
                    
                    =
                     
                    
                        
                            v
                        
                        
                            i
                        
                    
                    ×
                    
                        
                            τ
                             
                            +
                             
                            
                                
                                    t
                                
                                
                                    v
                                    i
                                    s
                                    i
                                    b
                                    l
                                    e
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    v
                                
                                
                                    2
                                
                            
                        
                        
                            2
                            ×
                            
                                
                                    a
                                
                                
                                    d
                                    e
                                    c
                                    e
                                    l
                                
                            
                        
                    
                    ,
                
            

where                 
                    
                        
                            s
                        
                        
                            i
                            n
                            t
                            e
                            r
                            a
                            c
                            t
                        
                    
                
             is the position in the second lane where the road user is expected to
come to a stop upon observing the AV, vi is the velocity assigned to the road user,                 
                    τ
                
            
is the reaction time assigned to the road user,                 
                    
                        
                            a
                        
                        
                            d
                            e
                            c
                            e
                            l
                        
                    
                
             is the deceleration assigned to the
road user, and                 
                    
                        
                            t
                        
                        
                            v
                            i
                            s
                            i
                            b
                            l
                            e
                        
                    
                
             is an amount of time from when the road user is at the position
in the occluded region where the AV is estimated to be visible to the road user and
when the AV will actually be observed by the road user (Here this claimed algorithm is an equivalent of/well known as an calculation for motion displacement of a moving object).

Claim 12. The AV of claim 10, wherein controlling the mechanical system of the AV to
cause the AV to navigate into the second lane of the roadway comprises identifying a velocity curve for the AV, wherein the AV, when operating in accordance with the
velocity curve, is able to come to a stop prior to the position in the second lane where
the road user is expected to come to a stop upon observing the AV ([0018], FIG. 2).

Claim 13. The AV of claim 1, wherein the road user is one of a pedestrian, a bicyclist, or a vehicle ([0019]-[0020], [0050]-[0051]).

Claim 14. A method performed by a computing system of an autonomous vehicle (AV),
the method comprising:
detecting a double-parked vehicle (DPV) that is impeding progress of the AV
as the AV travels in a first direction in a first lane of a roadway ([0001], [0012], [0053]);
identifying a route around the DPV, wherein the route around the DPV is over a portion of a second lane of the roadway, wherein traffic flows in the second lane of the roadway in a second direction that is opposite the first direction ([0012]—“… the autonomous vehicle may be instructed to navigate around such a double-parked vehicle.”, [0034], [0053]);
determining that the portion of the second lane of the roadway is in a spatial
region within which the AV lacks visibility ([0054]—“The shaded portion of FIG. 3D indicates an area 342 of the environment that is occluded to at least one of the sensors of the autonomous vehicle 302 (e.g., by surfaces of the stationary vehicle 304).”, [0056]-[0057]); and
causing the AV to enter the second lane of the roadway despite the AV lacking
visibility as to the portion of the second lane of the roadway ([0053]—“In such an
example, information regarding a stationary vehicle in other lanes may be used in planning how other vehicles may react (e.g. planning a route into the lane of the autonomous vehicle and around a double-parked vehicle). A feature value may reflect the location and/or other feature values associated with these other detected stationary vehicles”, [0019]).

Claim 15. The method of claim 14, further comprising:
identifying an occluded region, wherein the occluded region is the spatial
region within which the AV lacks visibility, and wherein the AV is caused to enter the
second lane of the roadway based upon a boundary of the occluded region relative to
the AV ([0053]-[0054], see figures 3C-3D).

    PNG
    media_image2.png
    398
    734
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    375
    759
    media_image3.png
    Greyscale


16. The method of claim 15, further comprising:
computing a reaction of a hypothetical vehicle in the occluded region to the
AV, wherein the hypothetical vehicle is travelling in the second lane of the roadway
in the second direction, and further wherein the AV is caused to enter the second lane
of the roadway based upon the computed reaction of the hypothetical vehicle to the
AV (see at least [0019], [0020]—“In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle, and determine that the sensor data indicates that a velocity of the detected vehicle does not exceed a predetermined threshold velocity (e.g., a sensed velocity of the vehicle is not greater than or equal to 0.1 meters per second or 0.05 meters per second).”, [0053]-[0054], figures 3C-3D).

Claim 17. The method of claim 16, wherein computing the reaction of the hypothetical
vehicle comprises computing a position in the second lane of the roadway where the hypothetical vehicle is expected to cease moving upon a driver of the hypothetical vehicle observing the AV, and further wherein the AV is caused to enter the second  lane of the roadway based upon the computed position ([0053]-[0054], figures 3C-3D).

Claim 18. The method of claim 16, wherein the position is computed based upon the
following algorithm:
                
                    
                        
                            s
                        
                        
                            i
                            n
                            t
                            e
                            r
                            a
                            c
                            t
                        
                    
                    =
                     
                    
                        
                            v
                        
                        
                            i
                        
                    
                    ×
                    
                        
                            τ
                             
                            +
                             
                            
                                
                                    t
                                
                                
                                    v
                                    i
                                    s
                                    i
                                    b
                                    l
                                    e
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    v
                                
                                
                                    2
                                
                            
                        
                        
                            2
                            ×
                            
                                
                                    a
                                
                                
                                    d
                                    e
                                    c
                                    e
                                    l
                                
                            
                        
                    
                    ,
                
            

where                 
                    
                        
                            s
                        
                        
                            i
                            n
                            t
                            e
                            r
                            a
                            c
                            t
                        
                    
                
             is the position,                 
                    
                        
                            v
                        
                        
                            i
                        
                    
                
             is a velocity assigned to the hypothetical vehicle,                 
                    τ
                
            
is a reaction time assigned to the hypothetical vehicle, wherein the reaction time is an
amount of time between when the AV is first observable to the driver of the
hypothetical vehicle and when the driver of the hypothetical vehicle reacts to the AV,
                
                    
                        
                            a
                        
                        
                            d
                            e
                            c
                            e
                            l
                        
                    
                
             is a deceleration assigned to the hypothetical vehicle, and                 
                    
                        
                            t
                        
                        
                            v
                            i
                            s
                            i
                            b
                            l
                            e
                        
                    
                
             is an amount
of time from when the AV is first observable to the driver of the hypothetical vehicle
and when and when the AV will actually be observed by the driver of the hypothetical
vehicle (Here this claimed algorithm is an equivalent of/well known as an calculation for motion displacement of a moving object).

Regarding claims 19 and 20, claim 19 and 20 is the computer readable medium that stores the method of claim 14 and is performed by system of claim 1; therefore claim 19 and 20 are rejection under the rationale of both claims 1 and 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ANA D THOMAS/           Examiner, Art Unit 3661                                                                                                                                                                                             
/THOMAS G BLACK/           Supervisory Patent Examiner, Art Unit 3661